UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2012


MONIQUE BARNES,

                   Plaintiff - Appellant,

            v.

DSS; MENTAL HEALTH; LEXINGTON MEDICAL CENTER; LADAWN; MS.
FOSTER; CRYSTAL HEYWARD, RCDSS; TINA KINSLER; JHANTE
ROBBINS; AALIYAH SINGLETON; PINE GROVE ELEMENTARY SCHOOL
BOARD; RICHLAND COUNTY POLICE DEPARTMENT; PALMETTO
RICHLAND; METROPOLITAN CHILDREN'S ADVOCACY MAIN STREET;
SONYA GOOD; MS. JETER; JUDGE JONES; ALIVIN WATSON;
SUPERVISOR KIM GARVIN,

                   Defendants - Appellees,

            and

TINA KINSLER; PINE GROVE ELEMENTARY; JHANTE ROBBINS;
RICHLAND POLICE DEPARTMENT; MS. DINKY; MR. WILLIAMS; MS.
BRADHAM; MS. WALTERS; AUBREY RAYMOND, RCSD; SCHOOL
OFFICER HILLS; PALMETTO RICHLAND HOSPITAL; RICHLAND 1
SCHOOL BOARD; FOREST HEIGHTS ELEMENTARY; MAIN STREET 170;
MS. JENNIFER JETER; SONYA GOOD; EE TAYLOR ELEMENTARY;
MENTAL HEALTH DR. PETERS; COUNSELOR AKILAH; LATONYA
JACKSON; NICOLE WILLIAMS; DSS TERRI THOMPSON; DSS
SUPERVISOR KIMBERLY GARVIN,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:18-cv-01567-CMC)
Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Monique Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Monique Barnes appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing her civil action under 28 U.S.C. § 1915(e)(2)(B)

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Barnes v. DSS, No. 3:18-cv-01567-

CMC (D.S.C. Aug. 14, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3